Citation Nr: 1741779	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-34 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to May 20, 2014, and in excess of 40 percent from May 20, 2014, for degenerative joint disease of the right shoulder, following pectoralis major muscle tear, right superior lateral chest (right shoulder disability). 

2.  Entitlement to an extraschedular evaluation for right shoulder disability.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and T.C.


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to July 1999, October 2003 to April 2005, and October 2007 to September 2009.  He also had additional service with the Army National Guard.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims file now rests with the RO in North Little Rock, Arkansas.

In February 2012, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In April 2014 and December 2016, the Board remanded the case to the RO for further development and adjudicative action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  Prior to July 16, 2010, the Veteran's service-connected right shoulder disability was characterized by pain and limitation of motion above shoulder level, without fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, or ankylosis. 

2.  From July 16, 2010, to May 19, 2014, the Veteran's service-connected right shoulder disability was characterized by pain and limitation of motion most nearly approximated by limitation of motion to shoulder level, without fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, or ankylosis.  

3.  From May 20, 2014, the Veteran service-connected right shoulder disability has been characterized by pain and limitation of motion most nearly approximated by limitation of motion to 25 degrees from the side, without fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, or ankylosis.  

4.  For the entire period on appeal, the Veteran's service-connected right shoulder disability has not presented such an exceptional or unusual disability picture that available schedular evaluations are inadequate.  


CONCLUSIONS OF LAW

1.  Prior to July 16, 2010, the criteria for a disability rating in excess of 10 percent for the right shoulder disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 20 percent, but no higher, for the right shoulder disability have been met from July 16, 2010, to May 19, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5201 (2016).

3.  From to May 20, 2014, the criteria for a disability rating in excess of 40 percent for the right shoulder disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5201 (2016).

4.  For the entire period on appeal, the criteria for an extraschedular rating for the right shoulder disability, to include the combined effects of all service-connected disabilities, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5003-5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded VA examinations in April 2009, May 2014, and June 2017, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his right shoulder disability has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The agency of original jurisdiction (AOJ) substantially complied with the December 2016 remand orders, namely to schedule the Veteran for a VA examination, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

II.  Increased Ratings

The Veteran seeks a rating in excess of 10 percent for the service-connected right shoulder disability prior to May 20, 2014 and 40 percent thereafter

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, including for residuals of injuries in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  Moreover, with respect to all service-connected joint disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran seeks evaluations in excess of 10 and 40 percent for his service-connected right shoulder disability.  As noted by the June 2017 VA examiner, the Veteran right hand is his dominant hand.  The Veteran's service-connected right shoulder disability was rated under Diagnostic Code 5019 prior to May 20, 2014, for right shoulder bursitis and under Diagnostic Code 5003-5201 for right shoulder limitation of motion from May 20, 2014.  Hyphenated codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5019 directs assessment of bursitis under the limitation of motion of the affected parts.  Diagnostic Code 5201 applies to limitation of motion of the arm, and provides a 20 percent rating for arm motion limited at the shoulder level, major or minor, a 30 and 20 percent rating for arm motion limited midway between the side and shoulder level, major and minor respectively, and a 40 and 30 percent rating for arm motion limited to 25 degrees from the side, major and minor respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotations are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

Although the Veteran's service-connected right shoulder disability is rated under Diagnostic Codes 5019 and 5201, the Board will consider all applicable diagnostic codes when evaluating the Veteran's disability.  However, as there is no evidence of malunion, nonunion, loose motion, dislocation, ankylosis of the shoulder, or impairment of the humerus, the Diagnostic Codes pertaining to such impairments are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

Factual Background

A VA examination was conducted in April 2009 to evaluate the Veteran' right shoulder disability.  The Veteran reported a pectoralis muscle tear of the right anterior, superior chest region in 2006 that was treated with a sling and slow improvement.  The Veteran reported subjective weakness, and limitation with overhead and lifting.  The Veteran indicated that he needed no treatment.  The Veteran complained of daily intermittent right anterior shoulder pain with lifting or overhead activities, no locking, swelling, dislocation, or subluxation, and weakness during flare-ups with no additional loss of motion.  The VA examiner noted a slight flattening of the superolateral pectoral muscle involving the anterior chest that was not tender and not felt to be of cosmetic significance.  A physical examination of the right shoulder revealed range of motion as follows: posterior flexion to 45 degrees without pain, forward flexion to 180 degrees with pain at 180 degrees, abduction to 120 degrees with pain at 120 degrees, external rotation to 80 degrees with pain at 80 degrees, and internal rotation to 90 degrees without pain.  There was no additional weakness, fatigability, discoordination, additional restrictive range of motion, or functional impairment with repetitive stress testing against resistance.  The VA examiner diagnosed the Veteran with pectoralis major muscle tear, right superior lateral chest region, and bursitis/impingement/degenerative joint disease acromioclavicular (AC) joint right shoulder with rotator cuff tendinopathy.  

Treatment notes from November 2009 reflect pain in the Veteran's right shoulder and a diagnosis of right shoulder bursitis and AC joint arthritis.  The Veteran was noted to have full range of motion at this encounter.  An MRI of the Veteran's right shoulder from November 2009 shows no rotator cuff or labral tear, moderate tendonitis of the supraspinatus tendon, and moderate degenerative changes of the AC joint.  In July 2010, the Veteran right shoulder continued to hurt.  Range of motion was noted to be limited to 70 degrees and his shoulder had mild tenderness to palpitation.  Treatment notes from March 2011 reflect abduction to 70 degrees with pain starting at 70 degrees, but no other range of motion measurements.  The Veteran sought treatment in July 2011 for his right shoulder and requested a letter stating he needed surgery.  

A treatment note from January 2012 indicates complaints of shoulder pain running down his arm and X-rays showed type II acromion and severe AC joint arthritis.  An MRI dated January 2012 diagnoses the Veteran with hypertrophy of the AC joint causing some compressive effects on the supraspinatus tendon and muscle, and increased signal at the musculotendinous juncture of the supraspinatus tendon consistent with tendinopathy.  Treatment from February 2012 indicates pain with range of motion of the right shoulder, but does not offer specific degrees of limitation.  Treatment notes from November 2012 reflect very large muscles that cannot resist extension of the arm and shows giveaway weakness in all planes.  Range of motion was 120 degrees for flexion and abduction, and 60 degrees for extension and internal rotation.  The right upper extremity was tender along the bicipital groove over the AC joint, along the head bicep tendon, and medially along the pectoral origin region.  The Veteran had positive impingement tests, empty can negative lift off test, Obrien's tests in both positions, and apprehension and relocation.  

Private treatment notes from January 2012, February 2012, January 2013, and February 2013 indicate the Veteran received injections into his right shoulder to help with pain.  The Veteran and his spouse testified at a hearing in February 2012.  He testified that he has received Cortisone shots and physical therapy to treat his shoulder pain.  He also reported shooting pain, numbness, and weakness.  He also showed an indentation in his shoulder.  He reported that he has pain with any motion of the arm from his side.  

The Veteran underwent occupational therapy from December 2012 to March 2013 to attempt to improve his right shoulder disability.  The initial occupational therapy assessment from December 2012 reports flexion to 165 degrees, abduction to 130 degrees, internal rotation to 50 degrees, external rotation to 90 degrees, and extension to 50 degrees.  The Veteran reported pain at eight out of ten and stated that his goal was to perform work and leisure activity with pain free range of motion within one to two months.  An occupational therapy note from March 2013 indicates flexion of 135 degrees, abduction of 95 degrees, external rotation of 85 degrees, and internal rotation of 45 degrees.  The Veteran reported pain in his right shoulder and a feeling that his right shoulder was going to "pop" during shoulder elevation.  An orthopedic consult from April 2013 notes deformity in the Veteran's pectoralis major, tenderness, crepitation arising from the infra-acromial region, pain, and dysfunction in the right shoulder.  The impression given was subtotal pectoralis major rupture, right, seemingly more clavicular head than sternal head.  

Another VA examination took place in May 2014 and the VA examiner diagnosed the Veteran with right shoulder bursitis.  The VA examiner reported that the Veteran is service-connected for a right shoulder condition stemming from a muscle tear in service, and that he now has degenerative joint disease of the right AC joint with increasing pain.  The Veteran reported flare-ups from repetitive motion that result in pain without loss of range of motion.  A physical examination of the right shoulder revealed range of motion as follows: flexion to 120 degrees with pain at 120 degrees, abduction to 120 degrees with pain at 120 degrees, posterior flexion to 45 degrees without pain, and internal and external rotation to 80 degrees bilaterally before and after three repetitions.  On repetitive motion the Veteran could only flex to 20 degrees with abduction to 120 degrees.  The VA examiner noted less movement than normal and pain on movement and palpitation in the Veteran's right shoulder.  There was no guarding, muscle strength abnormality, or ankylosis.  No rotator cuff conditions were noted, but the VA examiner did note a history of mechanical symptoms such as clicking or catching on the right side.  The VA examiner found that the Veteran has degenerative joint disease of the AC joint, but no tenderness on palpation.  The VA examiner noted degenerative or traumatic arthritis in the Veteran's right shoulder and opined that the disability would prevent the Veteran from working overhead, limit his lifting to 30 pounds, and would allow him to do sedentary work.  The VA examiner concluded by stating that pain, weakness, fatigability, and incoordination do not significantly limit the Veteran's functioning during flare-ups or over time, except as noted previously as to flare-ups. 

A final VA examination took place in June 2017.  The Veteran was diagnosed with right rotator cuff tear and degenerative arthritis of the right shoulder.  The Veteran reported having daily flare-ups consisting of moderate sharp pain in the right shoulder.  The Veteran was unable to lift over 20 pounds, push, or pull.  A physical examination of the right shoulder revealed range of motion as follows: flexion to 120 degrees, abduction to 120 degrees, external rotation to 70 degrees, and internal rotation to 70 degrees.  The VA examiner recorded pain that causes functional loss on flexion, abduction, external rotation, and internal rotation.  There was crepitus but no localized tenderness or pain on palpitation of the joint and no pain on weight bearing.  The Veteran was able to perform repetitive use testing with no additional functional loss on three repetitions, but over time the VA examiner opined the Veteran would experience functional loss due to pain represented by decreased range of motion to 110 degrees flexion, 110 degrees abduction, 60 degrees external rotation, and 60 degrees internal rotation.  The VA examiner opined that the Veteran's flare-ups would result in the same degrees of limitation.  The Veteran was noted to have less movement than normal in his right shoulder and muscle strength reduction due to his right shoulder condition.  No ankylosis was present.  The VA examiner found no instability, dislocation, or labral pathology, no clavicle, scapula, AC joint, or sternoclavicular joint condition,  no condition of the humerus, and no other pertinent physical findings.  The VA examiner concluded by noting that there is evidence of pain on passive range of motion testing of the right shoulder and pain on non-weight bearing testing of the right shoulder. 

The VA examiner also provided an addendum opinion in which he noted that the Veteran is unable to lift over 20 pounds, push or pull items due to pain, and has limited range of motion in his right shoulder.  

Period Prior to May 20, 2014

As stated above, the right (major) shoulder disability was rated under Diagnostic Code 5019 and assigned a 10 percent disability rating prior to May 20, 2014.  The Veteran contends that a higher disability rating is warranted for the service-connected right shoulder disability.  After a review of all the evidence, lay and medical, the Board finds that the criteria for a rating in excess of 10 percent have not been met prior to July 16, 2010, but that from July 16, 2010, to May 20, 2014, the criteria for a 20 percent rating, but not higher, have been met.  

Prior to July 16, 2010, the treatment notes do not contain evidence consistent with a rating in excess of 10 percent.  The Veteran experienced pain and limitation of motion in his right shoulder.  He was diagnosed with bursitis/impingement/degenerative joint disease AC joint right shoulder with rotator cuff tendinopathy at the VA examination in April 2009.  In November 2009, he was noted to have a full range of motion.  No other objective evidence of the Veteran's right shoulder limitation of motion during this period indicates greater limitation and the Veteran's statements do not provide evidence of the degree of limitation.  Thus, the record is not consistent with a rating in excess of 10 percent for the period prior to July 16, 2010.  

However, on July 16, 2010, a treatment note indicated that the Veteran's right shoulder range of motion was limited to 70 degrees.  This treatment notes does not specify which range of motion was so limited, but a note from March 2011 indicates that abduction was limited to 70 degrees with pain starting at 70 degrees.  Plate I. indicates that normal abduction is to 180 degrees, limitation to shoulder level is consistent with 90 degrees, and limitation midway between the side and shoulder would be 45 degrees.  The Veteran's measurements at this time are somewhat ambiguous and fail to fully address all ranges of motion that are normally reported in a VA examination.  For instance, the July 2010 note that range of motion is limited to 70 degrees could refer to external rotation or internal rotation instead of flexion or abduction.  Further, these two reports appear to be outliers, as the April 2009 VA examination results, the November 2012 treatment note, and the December 2012 occupational therapy reports all describe flexion and abduction above shoulder level.  Even the March 2013 occupational therapy note that indicates abduction to 95 degrees, or shoulder level, reflects flexion above shoulder level.  

The Board has considered the possibility of an increased evaluation for functional loss due to subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, under DeLuca pain and weakness must cause additional range of motion restriction.  Here, the Veteran's subjective complaints of pain are in stark contrast to the objective evidence of his functioning.  For instance, the Veteran testified that he could not move his arm from his side at all, but in March 2011 he had abduction to 70 degrees and then in November 2012 was noted to have 120 degrees of flexion and abduction.  The Board does not find that the Veteran's subjective statements are a credible evaluation of his functioning, and finds that the objective records do not indicate functioning already contemplated by the assigned schedular rating.  However, resolving reasonable doubt in the Veteran's favor, the Board will conclude that the totality of the evidence represents waxing and waning of symptomatology that more nearly approximates limitation to shoulder level, consistent with the criteria for a 20 percent rating for this period.  

Thus, resolving reasonable doubt in the favor of the Veteran, the Board concludes that the Veteran's symptoms more nearly approximated the criteria for 20 percent rating from July 16, 2010, despite evidence of waxing and waning limitation.  However, from July 16, 2010, to May 19, 2014, the evidence is not consistent with a rating in excess of 20 percent.  The treatment notes for this time period do not reflect limitation of motion characterized by midway between the side and shoulder level.  Nor do they implicate the other Diagnostic Codes that apply to the shoulder and arm and could provide a higher rating.  

The Board acknowledges that the Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  The period prior to May 20, 2014, is remote, thus little additional value would be added by obtaining a medical opinion addressing the Correia factors for this period, as such an opinion would simply be interpreting the evidence currently before the Board.  For this reason, there is no need to conduct additional development for this period or remand for another VA examination. 

In summary, the Board finds that the criteria are not met for a rating in excess of 10 percent for the right shoulder disability prior to July 16, 2010.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 20 percent rating, but not higher, for the right shoulder disability have been met from July 16, 2010, to May 19, 2014.  

Period from May 20, 2014

From May 20, 2014, the Veteran has a 40 percent rating for limitation of motion to 25 degrees from the side.  No higher rating is available under Diagnostic Code 5201.  As noted above, no other Diagnostic Code is applicable to the Veteran's service-connected right shoulder disability, as there is no evidence of malunion, nonunion, any loose motion, dislocation, ankylosis of the shoulder, or impairment of the humerus.  Thus, from May 20, 2014, no higher schedular rating is available.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's representative raised the issue of an extraschedular rating in an August 2017 brief.  However, the representative did not point to any symptoms necessitating an extraschedular rating in the Veteran's case or provide any argument related to the specific facts of this case.  The representative did not even identify which disability warranted an extraschedular rating.  Nevertheless, the Board will address whether the Veteran's right shoulder disability should be referred for extraschedular consideration.  

With respect to the first prong of Thun, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's service-connected right shoulder disability results in symptoms including pain, limitation of motion, weakness, limitation with repetitive motion, popping, clicking or catching, numbness, and crepitus.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule under Diagnostic Codes 5201 pertaining to limitation of motion because, as noted in DeLuca, pain and weakness must be contemplated when evaluating limitation of motion. DeLuca, 8 Vet. App. at 204-07.  More severe symptoms, such as ankylosis, dislocation, or impairment of the humerus are specifically contemplated by the schedular criteria but are not present in this case.  Accordingly, the Board finds that the Veteran's right shoulder symptoms are contemplated by the Rating Schedule and as a result, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.  The Board notes that the Veteran's right shoulder disability originally stemmed from an injury to his right anterior, superior chest pectoral muscle in 2006, as described to the April 2009 VA examiner.  However, the April 2009 VA examiner also noted that there was a slight flattening of the pectoral muscle involving the anterior chest that was not tender and not felt to be of cosmetic significance.  At the hearing, the Veteran showed a dent in his shoulder muscle.  Given the lack of functional, or even cosmetic, significance of this symptom, the Board cannot say that this symptom presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization as to necessitate extraschedular consideration.  

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for posttraumatic stress disorder, the right shoulder disability, dizziness, headaches, and hypertension.   In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disability that is not already specifically contemplated by the individually assigned rating.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").


ORDER

Entitlement to a rating in excess of 10 percent for the right shoulder disability prior to July 16, 2010, is denied. 

Entitlement to a rating of 20 percent, but not higher, from July 16, 2010, to May 19, 2014, for the right shoulder disability is granted, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 40 percent for the right shoulder disability from May 20, 2014, is denied.  

Entitlement to an extraschedular disability rating for the right shoulder disability is denied.





REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a TDIU due to service-connected disability is part and parcel of a rating claim when TDIU is raised by the record.  At the February 2012 hearing the Veteran asserted that his right shoulder disability interferes with his ability to hold a job and in a July 2012 statement the Veteran asserted the same.  However, the evidence shows that the Veteran is currently employed by the National Guard, as noted in treatment notes from a May 2014 VA mental health examination and September 2014.  Regardless, the issue of TDIU has been raised by the record and has not been adjudicated by the RO.  As such, remand is necessary for additional development.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send VCAA notice for a TDIU and any related development (such as a VA Form 21-8940).

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine whether further development is warranted for a TDIU for the entire period on appeal.  The AOJ should take any additional development as deemed necessary.

3.  After the above development has been completed, adjudicate the Veteran's claim.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


